Citation Nr: 0309168	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-18 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected fibromyalgia, to include entitlement to an 
extraschedular evaluation.

2.  Entitlement to service connection for a skin disability 
as secondary to service-connected fibromyalgia.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had periods of active and inactive duty for 
training with the United States Army Reserves from 1974 to 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In a September 1996 rating decision, the RO granted service 
connection for fibromyalgia and assigned a 10 percent 
evaluation, effective from October 16, 1995.  In a rating 
decision, dated in June 1998, the RO increased the veteran's 
evaluation for fibromyalgia to 40 percent, effective October 
16, 1995.  

The issue of entitlement to service connection for a skin 
disability as secondary to service-connected fibromyalgia 
will be addressed in the REMAND section of this decision. 

With respect to the claim of entitlement to a higher rating 
for plantar fasciitis, the Board finds that the veteran filed 
a notice of disagreement with the RO's assignment of a 10 
percent disability rating for this condition, thereby 
initiating, but not perfecting, an appeal.  Therefore, for 
reasons that are discussed in more detail in the REMAND 
below, the issues on appeal have been recharacterized as 
shown above.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue of entitlement to an 
evaluation in excess of 40 percent for service-connected 
fibromyalgia have been obtained.

2.  The current 40 percent rating is the maximum schedular 
evaluation for the veteran's service-connected fibromyalgia, 
and this disorder does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5025 
(2002).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
fibromyalgia.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duties to notify and assist as mandated by 
the Veterans Claims Assistance Act.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim. 

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record discloses that the September 1996 and June 1998 
rating decisions on appeal provided the veteran with the 
reasons and bases for the award of service connection for 
fibromyalgia and the assignment of an initial 10 percent 
evaluation and the subsequent 40 percent evaluation, 
respectively.  The July 2000 statement of the case provided 
the veteran with the applicable criteria for rating the 
service-connected fibromyalgia, including the criteria for an 
extraschedular evaluation.  

Furthermore, in the October 2002 supplemental statement of 
the case (SSOC), the RO explained the VCAA to the veteran.  
In accordance with the requirements of the VCAA, the SSOC 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In this case, numerous private and 
VA medical evidence identified by the veteran throughout the 
duration of the appeal have been obtained and associated with 
the claims files in support of her claim on appeal.  In 
addition, the veteran gave testimony in support of her claim 
at a hearing at the Nashville, Tennessee RO in April 2001.  
The veteran also submitted statements from her supervisor and 
a co-worker along with copies of her employment leave record 
for the year 1996 in support of her claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The appellant has not identified any 
evidence which has a bearing on this case that has not been 
obtained with respect to the issue on appeal. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in 1998 and 2000.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
fibromyalgia since she was last examined.  There are no 
records suggesting an increase in disability has occurred as 
compared to the last VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

Accordingly, the Board concludes that VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).



Analysis

As noted above, the RO granted service connection for 
fibromyalgia in a September 1996 rating decision and assigned 
an initial 10 percent evaluation, effective from October 15, 
1995.  As the veteran takes issue with the initial rating 
assigned when service connection was granted in September 
1996, the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran maintains that the current 40 percent evaluation 
for her service-connected fibromyalgia does not adequately 
reflect the severity of that disability.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

The Rating Schedule was revised in May 1996 to provide a 
specific diagnostic code and rating criteria for 
fibromyalgia. See 61 Fed. Reg. 20,438 (May 7, 1996) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5025). That diagnostic 
code provides disability ratings that range from 10 to 40 
percent, dependent upon the frequency and duration of 
exacerbations, based on the whole-body manifestations of the 
disorder, including musculoskeletal pain and tender points, 
fatigue, sleep disturbance, stiffness, paresthesia, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms.



The current 40 percent rating is the maximum evaluation 
allowed for fibromyalgia, and it contemplates symptoms that 
are constant, or nearly so, and refractory to therapy.  This 
appears to be the veteran's situation.  As the veteran is 
already receiving the highest evaluation for this disability, 
a schedular increase is not warranted.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38 
C.F.R. § 4.40.

The Board has considered entitlement to additional 
compensation based on DeLuca, but finds that it is not 
warranted.  Deluca held that the question of whether pain and 
functional loss are additionally disabling must be considered 
only when the schedular evaluation is based on limitation of 
motion.  See 38 C.F.R. 4.40, 4.45, and 4.59. Thus, Deluca 
does not apply to the instant case, as Diagnostic Code 5025 
does not address limitation of motion.  The Board 
additionally observes that the schedular rating criteria for 
fibromyalgia include all of the functional limitations 
resulting from an exacerbation of symptoms.  All of the 
functional limitations have been considered, therefore, in 
assigning the 40 percent rating.  

Moreover, regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.  The Board finds, 
therefore, that the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 are not applicable.

There are no other diagnostic codes potentially applicable to 
this condition.  Accordingly, the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected fibromyalgia.  The 
regulations establish disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A.A. 
§ 1155.  Although the Board sympathizes with the veteran's 
difficulties due to her condition, the Board is constrained 
to abide by VA regulations.  The Secretary has determined 
that the maximum disability rating for fibromyalgia is 40 
percent, and this evaluation encompasses a level of 
compensation for persistent symptoms due to this disorder, 
any functional loss that would result from this disorder, and 
for any impairment in earning capacity due to these symptoms 
and functional loss.  She simply is not entitled to a 
schedular disability rating higher than 40 percent, and there 
is no reasonable doubt on this matter that could be resolved 
in her favor.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
disorder has been raised by her statements.  She maintains 
that her service-connected disorder interferes with her 
ability to perform her employment duties.  Furthermore, as 
discussed above, the veteran is receiving the maximum 
schedular evaluation under Diagnostic Code 5025, yet she 
asserts that she is entitled to an increased rating.  A claim 
of entitlement to an extraschedular evaluation is implicit in 
his claim for an increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's 
condition and provided notice to the veteran of the legal 
requirements for an extraschedular rating.  While the Board 
does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

The medical evidence of record, which includes numerous VA 
outpatient and examination reports, dated in July 1998 and 
March 2000, private treatment reports, letters from the 
veteran's supervisor and co-worker, copies of the veteran's 
leave record for the year of 1996, and hearing testimony, 
fails to provide any evidence of an exceptional disability 
picture in this case, or identify any particular 
circumstances that render impractical the application of the 
regular rating criteria to the veteran's fibromyalgia.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; she merely disagrees with the assigned 
evaluation for her level of impairment.  Her symptoms consist 
of fatigue, joint pain, tenderness, sleep disturbances, 
headaches, etc., and it is exactly these symptoms for which 
she is being compensated.  In other words, she does not have 
any symptoms from her fibromyalgia that are unusual or are 
different from those contemplated by the schedular criteria.

The current 40 percent evaluation takes into account 
significant industrial impairment.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The evidence does not show that the veteran's service-
connected fibromyalgia has required frequent periods of 
hospitalization or marked (emphasis added) interference with 
employment.  In support of the foregoing conclusion, the 
Board observes that the veteran has maintained through 
numerous statements to the RO and in testimony at the 
Nashville, Tennessee RO in April 2001 that because of the 
fatigue and pain associated with her service-connected 
fibromyalgia she has been absent from her job as a VA claims 
examiner several days a month and that she has used both her 
annual and sick leave.  In support of her assertion, the 
veteran submitted a statement from a fellow employee, dated 
in November 1996, and leave reports from her employment for 
the year of 1996, reflecting that she has lost time from work 
because of her service-connected fibromyalgia.  

In a letter from the veteran's supervisor, dated in February 
1997, it was noted that the appellant's productivity and 
effectiveness had been severely affected since the onset of 
her fibromyalgia, that she was unable to work on a full-time 
basis or perform overtime because of chronic fatigue 
associated with her fibromyalgia, and that her work had 
declined since the onset of her fibromyalgia.  However, in a 
statement, received by the RO in July 1998, the veteran 
indicated that she had returned to full-time work as a claims 
examiner as of mid-April 1998.  The veteran maintained that 
she had to use both sick and annual leave because she would 
get tired at the end of the eight-hour workday.  She related 
that she was not sure how long she would be able to work 
full-time.  However, when examined by VA in July 1998 and 
March 2000, the veteran reported that she was employed at the 
Louisville, Kentucky VA RO as a claims examiner.  During the 
July 1998 VA examination, the veteran reported that she had 
returned to work full-time in April 1998 but that she still 
missed two to three days a month because of her fibromyalgia.  
When seen at the VA outpatient clinic in July 2001, it was 
reported that the veteran was managing her illness fairly 
well and that despite her problems with organizing her work 
and household responsibilities, she was well enough to 
continue with her job as a VA employee and as a single 
mother. 

Overall, the evidence of record reflects that despite the 
veteran's fatigue and pain associated with her service-
connected fibromyalgia, she is able to manage her illness 
well, continue with her full-time employment as a VA employee 
and maintain her responsibilities as a single mother.  The 
Board notes that the veteran has used both her sick and 
annual leave to take several days off a month as a result of 
symptoms of associated with her fibromyalgia.  However, the 
current 40 percent evaluation assigned to the service-
connected fibromyalgia takes into account significant 
industrial impairment.  The evidence does not show that the 
veteran's service-connected fibromyalgia has required 
frequent periods of hospitalization or marked (emphasis 
added) interference with employment.  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 40 percent for fibromyalgia, to 
include entitlement to an extraschedular evaluation, is 
denied.



REMAND

In a December 1998 rating decision, the RO granted service 
connection for bilateral plantar fasciitis secondary to the 
service-connected fibromyalgia and assigned an initial 10 
percent evaluation.  In November 1999, the RO received the 
veteran's notice of disagreement with respect to the initial 
award of a 10 percent evaluation assigned to the service-
connected bilateral plantar fasciitis.  The veteran 
maintained that each foot should be awarded a separate 
evaluation and she requested that her disability be rated 
under a new diagnostic code.  

A statement of the case has not been issued with regard to 
this matter.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO is required 
by the Board. Manlincon v. West, 12 Vet. App. 238 (1999) 
(when an NOD is filed by the appellant with respect to a 
denial of benefits, but the RO has not yet issued a SOC, the 
Board is required to remand, rather than refer, the issue to 
the RO for the issuance of the SOC); 38 C.F.R. § 19.9(a); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92.  However, this issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

With respect to the veteran's claim for service connection 
for a skin disability as secondary to service-connected 
fibromyalgia, the Board notes that there are conflicting 
medical opinions, private and VA, with respect to the 
etiology of the skin disability, currently diagnosed as 
neurodermatitis.  Therefore, in light of the VCAA's duty to 
assist requirements, the Board finds that an examination in 
order to determine the exact etiology of the veteran's skin 
disability is necessary prior to final adjudication of the 
claim.  



Accordingly, these claims are REMANDED to the RO for the 
following:

1.  The RO should also contact the veteran and 
obtain the names and addresses of any additional 
health care providers from whom she has received 
treatment for her skin disability since service and 
for bilateral plantar fasciitis since 1996.  With 
any necessary authorization from the veteran, the 
RO should attempt to obtain copies of any pertinent 
treatment records identified by the veteran in 
response to this request which have not been 
previously secured, to specifically include all 
actual treatment records (not a statement 
summarizing treatment) for the veteran's skin 
disability by M. L., M.D., since at least December 
4, 1998.  The RO should inform the veteran of any 
records it has been unsuccessful in obtaining and 
request her to submit such. 

2.  Schedule the veteran for a VA skin examination 
by an appropriate specialist who has not previously 
examined her in order to identify the presence and 
etiology of any skin disability.  The claims files 
must be made available to the examiner for review.  
The examiner must specifically indicate whether he 
or she has reviewed the claims files.  After a 
complete review of the claims files, to include 
relevant post-service clinical records with respect 
to the service-connected fibromyalgia, such as 
reports dated in November 1999 and September 2000, 
submitted by M. L., M.D., and VA examination 
reports, dated in July and November 1998 and March 
2000, the examiner must then provide an opinion as 
to whether it is at least as likely as not that any 
currently diagnosed skin disability was either 
caused or aggravated by the appellant's service-
connected fibromyalgia.  If any skin disability is 
found to have been chronically worsened by the 
veteran's service-connected fibromyalgia, the 
physician is requested to render an opinion as to 
the degree of the skin disability which would not 
be present but for the service-connected 
fibromyalgia.  The opinions expressed should be 
accompanied by written rationale.  The examination 
report should be legible.  

3.  The RO should ensure that the above development 
has been completed and should undertake any other 
actions it deems required to comply with the notice 
and duty to assist provisions of the VCAA.

4.  The RO should then issue a statement of the 
case to the veteran addressing the issue of 
entitlement to an initial evaluation in excess of 
10 percent for service-connected bilateral plantar 
fasciitis.  The veteran should be informed that she 
must file a timely and adequate substantive appeal 
in order to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal is not 
filed, the claim should not be certified to the 
Board.  Otherwise, if a timely substantive appeal 
is filed, and subject to current appellate 
procedures, this claim should be returned to the 
Board for further appellate consideration, if 
appropriate. 

5.  The RO should also readjudicate the issue of 
entitlement to service connection for a skin 
disability as secondary to service-connected 
fibromyalgia and issue a supplemental statement of 
the case addressing this claim.  Allow an 
appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



